Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance

Claims 2-7, 10-17, 20, 21, 24-27 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Shadduck US Patent Application Publication 2002/0016601 and Tavger et al. USPN 6673081.  Applicant arguments and amendments filed 1/5/21 are sufficient to overcome the previously cited prior art. Specifically the prior art fails to reasonably teach or suggest, in conjunction with the features of the claim the flow control feature is positioned in a fluid pathway of the delivery conduit where the treatment liquid flows in the direction of the tip and the delivery conduit is positioned at least partially within the main body portion of the handpiece assembly. The examiner has identified the delivery conduit of Shadduck as elements 45 and 74, and the main body as element 42 Figure 2B.  The delivery conduit is attached to the main body as assembled, but is not within the main body 42 as claimed.  The prior art fails to provide motivation to modify the device of Shadduck because while it may be obvious to make the pieces integral, this would not necessarily provide a structure where the delivery conduit is within the main body.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781